DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 14, and 16-28 are pending and subject to this Office Action.

Response to Arguments
Applicant's arguments (see Remarks filed on 02/04/2022) have been fully considered but they are not persuasive. 
On pages 11-12, Applicant argues that nothing in Delorme teaches or suggests a method of dehydrogenation of cyclic alkanes using the claimed catalyst having the formula (M1)a(M2)b(M3)c(M4)dOz  wherein M1 is Mg, Ca, Na, Zn, Cu, Ni, Ba, Ag, Pt, Ti, Zr, Fe, Cr, Co, La, Ce, or Y. Applicant further argues, “in the claimed invention, even if vanadium is present, it is only present as a mixed metal oxide The claimed invention excludes the use of pure vanadium oxide which is an essential component of Delorme.” 
The above argument is not considered persuasive because the claimed process is considered obvious over Delorme (EP 0403462), as evidenced by Washburn (US Pub. 2016/0318828 A1). With respect to “cyclic alkanes,” Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45). It is the examiner's position that one of ordinary skill in the art of catalytic paraffin dehydrogenation would understand that the term "paraffins" include both acyclic paraffins (e.g. straight or branched paraffins) and cyclic paraffins, in view of Washburn ([0041]). Particularly, Washburn, which teaches a process for dehydrogenating an alkane-containing feed to produce olefins (Abstract; [0041]), discloses that the suitable alkane (paraffin) compounds for the feed include normal alkane, isoalkane, and cycloalkane (i.e. acyclic and cyclic paraffins). Although Delorme does not expressly disclose that the “paraffinic hydrocarbons” to be dehydrogenated comprise cyclic paraffins, the reference does not exclude having cyclic paraffins in the feedstock. Therefore, the term “paraffins” in Delorme is interpreted to encompass acyclic and cyclic alkanes. 
With respect to the argument that the claimed invention excludes the use of pure vanadium oxide, the examiner notes that Delorme teaches using vanadium oxide supported on an oxide of a metal selected from Zn, Mg, Ca, and Ba (pg. 2, lines 49-52). Therefore, the catalyst of Delorme can be considered a mixed metal oxide, i.e., a mixture of two metal oxides, and not necessarily “pure vanadium oxide,” as suggested by Applicant. Furthermore, claim 1 recites a metal oxide (catalyst) having the formula of (M1)a(M2)b(M3)c(M4)dOz, wherein M1 is Mg, Ca, Na, Zn, Cu, Ni, Ba, Ag, Pt, Ti, Zr, Fe, Cr, Co, La, Ce, or Y, and M2 is a group 1, 2, 3, 4, 5, 6, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal. It should be noted that the above formula can be reduced to a simplified form of (M1)a(M2)bOz since “c” and “d” can be 0. The catalyst of Delorme, such as vanadium oxide supported on an oxide of a metal selected from Zn, Mg, Ca, and Ba, would meet the claimed catalyst, as each of Zn, Mg, Ca and Ba would correspond “M1” and vanadium to “M2.”

On page 12, Applicant states “none of the Examples of Delorme teach or suggest the use of any catalyst other than vanadium oxide supported on magnesium oxide. Applicants note that one of ordinary skill in the art would not read the supported vanadium oxide as reading on the claimed formula as the catalyst of Delorme itself is not a mixed metal oxide.”
While it is acknowledged that none of the examples of Delorme teach or suggest the use of any catalyst other than vanadium oxide supported on magnesium oxide, Delorme expressly teaches using vanadium oxide supported on an oxide of a metal selected from Zn, Mg, Ca, and Ba (pg. 2, lines 49-52), each of which may correspond to M1. In response to the argument that one of ordinary skill in the art would not read the supported vanadium oxide as reading on the claimed formula as the catalyst of Delorme itself is not a mixed metal oxide, it is the examiner’s position that a metal oxide supported on another metal oxide is in fact a mixture of two metal oxides and, therefore, can be considered a mixed metal oxide.  Here, Delorme discloses an example utilizing a catalyst comprising vanadium oxide supported on magnesium oxide (pg. 4, lines 27-28; see “Example A”). Such vanadium oxide (V2O5) supported on magnesium oxide (MgO) can be considered a mixed metal oxide having a formula of MgaVbOc, which meets the claimed formulate, as explained above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14, and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme et al. (EP 0403462 B1; hereinafter “Delorme”), as evidenced by Washburn et al. (US Pub. 2016/0318828 A1; hereinafter “Washburn”).
Regarding claim 1, Delorme discloses a process for the catalytic dehydrogenation of hydrocarbons, the process comprising:
introducing a hydrocarbon feedstock comprising C2-C20 paraffinic hydrocarbons to a catalyst comprising vanadium oxide supported on an oxide of a metal selected from Zn, Mg, Ca, and Ba, which corresponds to “a first metal oxide” in claim 1, at a temperature between 60 and 800 ºC (pg. 2, lines 48-50; pg. 3, lines 44-47); and
obtaining a product mixture comprising corresponding dehydrogenated hydrocarbons (pg. 2, lines 45-46; pg. 3, lines 45-46). In case of a hydrocarbon feedstock comprising C2-C20 paraffinic hydrocarbons, the product mixture is reasonably expected to contain corresponding C2-C20 olefins.
	Delorme does not explicitly disclose a temperature range of from about 50 ºC to about 500 ºC. However, the claimed range overlaps the temperature range taught by Delorme, i.e., between 60 and 800 ºC (col. 3, lines 44-47), and, therefore, is considered prima facie. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05 (I).
	With respect to the claimed product mixture comprising “less than 500 ppm H2,” Delorme discloses that hydrogen is eliminated upon its formation and, therefore, the hydrogen concentration in the product mixture is considered to be about 0 ppm, which meets the claimed limitation of “less than 500 ppm H2” (pg. 4, lines 7-8).
Delorme does not explicitly teach that the catalyst comprising vanadium oxide supported on an oxide of a metal selected from Zn, Mg, Ca, and Ba, has the claimed Formula (I) which is:
(M1)a(M2)b(M3)c(M4)dOz;
wherein:
M1 is Mg, Ca, Na, Zn, Cu, Ni, Ba, Ag, Pt, Ti, Zr, Fe, Cr, Co, La, Ce, or Y;
M2 is a group 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
M3 is a group 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
M4 is a group 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, or 17 metal;
a is 0.01≤a≤4;
b is 0≤b≤4:
c is 0≤c≤4:
d is 0≤d≤4; and
z is 1≤z≤12.
However, it should be noted that the above Formula encompasses a simplified form of (M1)a(M2)bOz since “c” and “d” can be 0. Delorme discloses an example utilizing a catalyst comprising vanadium oxide (V2O5) supported on magnesium oxide (MgO) (pg. 4, lines 27-28; see “Example A”). The catalyst in the example would read on the simplified form of the Formula, with Mg corresponding to “M1” and V to “M2”. In this example, the catalyst is prepared by mixing 30 g of magnesium oxide and 11.21 g of ammonium metavanadate, which is equivalent to about 18 g of magnesium and about 4.89 g of vanadium, or about 0.75 mol of Mg and about 0.096 mol of V. At such a molar ratio of V and Mg, the metal oxides would require a total of about 1 mol of oxygen based on V2O5 and MgO. Therefore, the example is considered to teach a Mg:V:O molar ratio of about 0.75:0.096:1, which falls under the claimed Formula where 0.01≤a≤4, 0≤b≤4, c=d=0, and z is 1≤z≤12.
Delorme does not explicitly disclose a feedstock comprising one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane and a molar ratio of cyclic alkane to acyclic alkane of from about 1:250 to about 250:1. 
However, Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), and it is the examiner’s position that one of ordinary skill in the art of catalytic paraffin dehydrogenation would understand that the term "paraffins" encompass cyclic and acyclic paraffins, as evidenced by Washburn ([0042]). Particularly, Washburn teaches a process for dehydrogenating an alkane-containing feed to produce olefins (Abstract; [0041]), and discloses that the suitable alkane compounds for the alkane-containing feed include normal alkane, isoalkane (branched alkane), and cycloalkane (cyclic alkane) ([0042]; please note that “paraffin” and “alkane” are interchangeably used in the art). Therefore, one of ordinary skill in the art of catalytic dehydrogenation of hydrocarbons would understand that “paraffins” include both acyclic paraffins (e.g. straight or branched paraffins) and cyclic paraffins in the context of paraffin dehydrogenation. Furthermore, since Delorme is silent on the relative amounts of cyclic and acyclic paraffins, Delorme is interpreted to be operable with various combinations of C2-C20 paraffins (cyclic and/or acyclic) as a feedstock. Considering the breadth of the claimed range of “about 1:250 to about 250:1,” Delorme is interpreted to render the claimed ranges obvious, absent a showing of criticality of the claimed ratio.

	Regarding claim 2, Delorme discloses that a reduced catalyst, which corresponds to “a second metal oxide” in claim 2, is formed from the reaction, and the reference teaches introducing a gaseous stream containing molecular oxygen to reoxidize the reduced catalyst to its initial form (pg. 3, lines 35-41).

Regarding claim 3, Delorme discloses that the molecular oxygen-containing gaseous stream can be air (pg. 3, lines 20-23).

Regarding claim 4, Delorme teaches that the reoxidizing step is operated under conditions including a temperature of 200-1000 ºC and a residence time of 5 seconds to 5 minutes (pg. 3, lines 38-40). The claimed temperature and residence time ranges of “about 50 ºC to about 1000 ºC” and “about 1 milli-second to about 48 hours” overlap the corresponding ranges taught by Delorme, and are considered prima facie. Delorme is silent on the pressure condition during the reoxidizing step. However, Delorme does teach that the reoxidizing step is conducted under mild conditions (pg. 3, line 38), and it would have been obvious to one of ordinary skill in the art to optimize the pressure condition for reoxidizing step and meet the claimed range of “about 15 psig to about 500 psig.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 5, Delorme discloses that hydrogen is eliminated upon its formation and, therefore, the hydrogen concentration in the product mixture is considered to about 0 ppm, which meets the claimed limitation of “less than 10 ppm H2” (pg. 4, lines 7-8).

Regarding claim 6, Delorme does not explicitly teach that the hydrocarbon feedstock is a naphtha feed comprising one or more C3-C50 cyclic alkanes, one or more C2-C50 acyclic alkanes, or a mixture therefore. However, Delorme does teach that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which is interpreted to include acyclic and cyclic paraffinic hydrocarbons. Therefore, the suitable hydrocarbon feed materials of Delorme encompass, and thus render obvious, the claimed “naphtha feed comprising one or more C3-C50 cyclic alkanes, one or more C2-C50 acyclic alkanes, or a mixture therefore.” 

Regarding claim 7, Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which encompass cyclopropane, cyclobutane, cyclopentane, cyclohexane, cycloheptane, cyclooctane, and mixtures thereof.

Regarding claim 8, Delorme does not explicitly disclose a feedstock consisting of cyclohexane. However, Delorme does teach that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which encompass cyclohexane. Delorme also suggests that a feedstock comprising a single paraffinic hydrocarbon can be used (pg. 3, lines 45-46; Ex. 2). Considering the size of the genus, i.e., C2-C20 paraffinic hydrocarbons, Delorme is interpreted to contemplate a dehydrogenation process employing a feedstream consisting of cyclohexane. 

Regarding claims 9 and 12, Delorme discloses an example in which a feedstream consisting of propane was subjected to dehydrogenation (pg. 4, lines 51-52).

Regarding claim 10, Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which encompass a mixture of n-pentane, iso-pentane, cyclo-pentane, and neo-pentane, absent a showing of criticality of the claimed hydrocarbon feed.

Regarding claim 11, Delorme does not explicitly disclose a feedstock consisting of n-heptane. However, Delorme does teach that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which encompass n-heptane. Delorme also suggests that a feedstock comprising a single paraffinic hydrocarbon can be used (pg. 3, lines 45-46; Ex. 2). Considering the size of the genus, i.e., C2-C20 paraffinic hydrocarbons, Delorme is interpreted to contemplate a dehydrogenation process employing a feedstream consisting of n-heptane.

Regarding claim 14, Delorme does not explicitly disclose a feedstock comprising one or more C3-C50 cyclic alkane and one or more C2-C50 acyclic alkane and a molar ratio of cyclic alkane to acyclic alkane of from about 1:10 to about 10:1. However, Delorme teaches that the suitable hydrocarbons to be dehydrogenated include C2-C20 paraffinic hydrocarbons (pg. 2, line 45), which reasonably encompass cyclic and acyclic paraffins. Considering the breadth of the claimed range of about 1:10 to about 10:1, Delorme is interpreted to render the claimed range obvious, absent a showing of criticality of the claimed ratio.

Regarding claim 17, Delorme discloses that the suitable catalysts include vanadium oxide, e.g., V2O5 (pg. 3, lines 2-3; pg. 4, lines 27-28), which meets the Formula (II), where M1= V (group 5 metal), a=2, and z=5.

  Regarding claim 18, Delorme discloses that the suitable catalysts include vanadium oxide, e.g., V2O5 (pg. 3, lines 2-3; pg. 4, lines 27-28), VOz where z=2.5.

Regarding claims 19-20, Delorme discloses that the vanadium oxide may be deposited on a support, wherein the suitable support materials include as zeolitic materials (pg. 3, lines 6-8). 

Regarding claims 21-22, Delorme does not explicitly discloses that the vanadium oxide has an oxygen capacity of “from about 1 wt% to about 50 wt%” (claim 21) and “from about 3 wt% to about 30 wt%” (claim 22), based on the weight of the metal oxide. However, since vanadium oxide is considered one of the suitable metal oxides contemplated by the instant application (see cl. 17 and 18; Spec. [0074]), vanadium oxide is considered to have the same degree of oxygen capacity as the claimed first metal oxide. When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01 I.

Regarding claims 23, Delorme discloses that the reaction conditions include a hourly space velocity of 0.01-20 kg/kg hr-1, a pressure of 0.001-1 MPa (0.145-145 psi) and a residence time of 0.5-15 seconds (pg. 3, lines 30-31 and 47-48). The claimed ranges of “1,000:1 to 1:1,000,” “about 15 psig to about 2,000 psig” and “about 1 milli-second to about 48 hours” overlap the corresponding ranges taught by Delorme, and are considered prima facie obvious. 

	Regarding claim 24, Delorme discloses that the reaction conditions include a hourly space velocity of 0.01-20 kg/kg hr-1, a temperature of 60-800 ºC, a pressure of 0.001-1 MPa (0.145-145 psi), and a residence time of 0.5-15 seconds (pg. 3, lines 30-31 and 46-48). The claimed ranges of “100:1 to 1:100” metal oxide/paraffin molar ratio, “about 100 ºC to about 350 ºC,” “about 15 psig to about 1,000 psig” and “about 1 milli-second to about 48 hours” overlap the corresponding ranges taught by Delorme, and are considered prima facie obvious. 

	Regarding Claim 25, Delorme discloses that the reaction conditions include a hourly space velocity of 0.01-20 kg/kg hr-1, a temperature of 60-800 ºC, a pressure of 0.001-1 MPa (0.145-145 psi), and a residence time of 0.5-15 seconds (pg. 3, lines 30-31 and 46-48). The claimed ranges of “10:1 to 1:10,” “about 150 ºC to about 275 ºC,” “about 15 psig to about 200 psig” and “about 1 milli-second to about 48 hours” overlap the corresponding ranges taught by Delorme, and are considered prima facie obvious.

	Regarding claims 26-27, Delorme discloses an example (Example 2) in which a propylene (monoolefin) product with a selectivity of 89.0 mol% is achieved, which meets the limitations in claims 26-27 (pg. 4, line 56).

	Regarding claim 28, Delorme discloses an example (Example 2) in which a propane feedstock is converted to propylene (pg. 4, lines 49-57).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Delorme (EP 0403462 B1), as applied to claim 1, and further in view of Washburn et al. (US Pub. 2016/0318828 A1; hereinafter “Washburn”)
Regarding claim 16, Delorme discloses that the suitable catalysts include vanadium oxide, e.g., V2O5 (VOz where z=2.5), deposited on a support (pg. 3, lines 2-6; pg. 4, lines 27-28). The suitable supports include oxides of metals selected from Zn, Mg, Ca, and Ba, clays, zeolitic materials of the metallo-silicate or metallo-alumino-phosphate type (col. pg. 3, lines 6-9).
Delorme does not explicitly teach that the suitable supports include Al2O3.
However, Washburn, drawn to a process for the catalytic dehydrogenation of alkane to produce olefin (Abstract), teaches that the suitable support materials for the catalyst include alumina and silica ([0053]-[0054], [0067]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Delorme by using alumina as a support material in addition to an oxide of Mg, Zn, Ca, or Ba, because this involves combining one known catalyst support material with another known catalyst support material in a similar process (alkane dehydrogenation) to obtain predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772 

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772